Citation Nr: 0632522	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-11 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a right inguinal 
hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from September 1945 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied service connection for 
a hernia, right side.  In October 2005 the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge.  At that hearing a request to have the veteran's case 
advanced on the docket, due to his advanced age, was granted.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

Giving the veteran the benefit of the doubt, the competent 
evidence of record tends to show that the veteran has a 
recurring right inguinal hernia that was surgically repaired 
in service and again after service, in 1979.  


CONCLUSION OF LAW

A right inguinal hernia was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that he has a recurrent right inguinal 
hernia for which he first underwent surgical repair during 
service.  

The veteran's service medical records are unavailable, having 
presumably been destroyed in a fire at the National Personnel 
Records Center records center in 1973.  The record reflects 
that the RO has conducted an exhaustive search and has been 
unable to find any service records or SGOs (reports from the 
Surgeon General's Office) for the veteran.  The Board 
recognizes that there is a heightened obligation to assist 
the veteran in the development of his case, a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).  In that regard, the Board notes 
that the RO procured from the NPRC copies of Daily Sick 
Reports from the veteran's unit which show that he was 
hospitalized in September 1946 for approximately two weeks, 
and was then given 30 more days to convalesce.  There is, 
however, no indication as to why the veteran was 
hospitalized.  

In support of his claim, the veteran submitted private 
treatment records showing that in February 1979 he was 
admitted for recurrent right inguinal hernia, and at that 
time he reported he underwent went a right inguinal hernia 
repair in 1946.  While hospitalized in February 1979 he 
underwent a repair of the recurrent right inguinal hernia, 
and it was noted that there was a walnut sized defect in the 
right inguinal area through the old hernia repair.  

In an unrelated VA treatment report dated in November 1989, 
it was noted that the veteran reported a history of two prior 
right hernia repairs.

The veteran also submitted a letter dated in August 2003, 
from a private physician, E.A.K., in which it was noted that 
the veteran had a right inguinal hernia which was originally 
operated on while he was in service in the 1940s, and because 
of a recurrence he had a repeat operation in 1976.  In the 
August 2003 letter, Dr. E.A.K. indicated that the hernia had 
recurred, was painful and growing bigger, and needed to be 
reevaluated by a surgeon and the veteran would likely need 
more surgery.  

In an April 2004 note, Dr. E.A.K. reported that the veteran 
had two prior right inguinal hernia repairs, that the hernia 
had recurred, and that it needed to be repaired again.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran contends that he underwent surgical repair of a 
right inguinal hernia during service.  He contends that his 
right inguinal hernia recurred in 1979 and required another 
surgical repair, and that recently the right inguinal hernia 
has again recurred and will require another surgical repair.  

There is competent evidence of record showing that the 
veteran currently has a recurrent right inguinal hernia that 
needs to be repaired again.  

With regard to service, the Board finds that the veteran's 
contentions that he underwent surgical repair of a right 
inguinal in service to be competent lay evidence.  In that 
regard, the Board notes that there is evidence that the 
veteran was hospitalized in service for a period of two 
weeks.  Also, subsequent to service (and many years prior to 
filing his claim for service connection) the veteran reported 
on at least two occasions that he underwent a surgical repair 
of a right inguinal hernia during service.  Finally, in the 
private treatment records pertaining to the surgical repair 
in 1979, the surgeon indicated that that the veteran had a 
recurrent right inguinal hernia and that there was a "walnut 
sized defect in the right inguinal hernia area through the 
old hernia repair".  Moreover, there is no evidence to 
refute or place in question the fact that he underwent a 
surgical repair of a right inguinal hernia in service.  Thus, 
based on the daily sick reports, the post-service treatment 
records, and the veteran's lay statements, and giving the 
veteran the benefit of the doubt, the Board finds that the 
veteran underwent surgical repair of a right inguinal hernia 
in service.

With regard to competent medical evidence linking the 
veteran's recurrent right inguinal hernia to service, the 
Board notes that the veteran submitted the treatment records 
from his surgery in February 1979 for a recurring right 
inguinal hernia, as well as a letter dated in October 2005 
from the anesthesiologist who attended the surgery in 
February 1979, confirming the surgery and the findings in 
February 1979.  After reviewing this medical evidence and the 
other records in the file, the Board finds that the evidence 
is about evenly divided on the question of whether the 
veteran has a recurring right inguinal hernia that was 
sustained in service.  Under such circumstances, the veteran 
is given the benefit of the doubt. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
he has a recurrent right inguinal hernia that was sustained 
in service, and therefore, service connection is warranted.


ORDER

Service connection for a right inguinal hernia is granted.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


